Name: Commission Implementing Regulation (EU) NoÃ 1337/2013 of 13Ã December 2013 laying down rules for the application of Regulation (EU) NoÃ 1169/2011 of the European Parliament and of the Council as regards the indication of the country of origin or place of provenance for fresh, chilled and frozen meat of swine, sheep, goats and poultry
 Type: Implementing Regulation
 Subject Matter: international trade;  marketing;  cooperation policy;  animal product;  foodstuff;  economic geography
 Date Published: nan

 14.12.2013 EN Official Journal of the European Union L 335/19 COMMISSION IMPLEMENTING REGULATION (EU) No 1337/2013 of 13 December 2013 laying down rules for the application of Regulation (EU) No 1169/2011 of the European Parliament and of the Council as regards the indication of the country of origin or place of provenance for fresh, chilled and frozen meat of swine, sheep, goats and poultry THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1169/2011 of the European Parliament and of the Council of 25 October 2011 on the provision of food information to consumers, amending Regulations (EC) No 1924/2006 and (EC) No 1925/2006 of the European Parliament and of the Council, and repealing Commission Directive 87/250/EEC, Council Directive 90/496/EEC, Commission Directive 1999/10/EC, Directive 2000/13/EC of the European Parliament and of the Council, Commission Directives 2002/67/EC and 2008/5/EC and Commission Regulation (EC) No 608/2004 (1), and in particular Article 26(8) thereof, Whereas: (1) Article 26(2) of Regulation (EU) No 1169/2011 sets out the obligation to indicate the country of origin or place of provenance on the label of meat falling within the Combined Nomenclature codes listed in Annex XI to that Regulation, i.e. fresh, chilled and frozen meat of swine, sheep or goats and poultry. (2) A balance needs to be struck between the need of the consumers to be informed and the additional cost for operators and national authorities, which finally has an impact on the final price of the product. The impact assessment and a study commissioned by the Commission examined several options for indicating the country of origin or place of provenance with respect to the most relevant stages of the life of the animals. The results show that consumers require foremost the information on the place where the animal was reared. At the same time, providing mandatory information on the place of birth of the animal would require the establishment of new traceability systems at farm level with the respective costs stemming therefrom, while labelling the place of slaughter can be done at an affordable cost and gives valuable information to the consumer. As regards the geographical level there is evidence that indication of the Member State or third country would be the most relevant information for consumers. (3) Within Regulation (EU) No 1169/2011 the concept of country of origin of a food is determined in accordance with Articles 23 to 26 of Council Regulation (EEC) No 2913/92 (2). For animal products that concept refers to the country in which the product is wholly obtained which applied to meat means the country in which the animal was born, reared and slaughtered. When several countries have been involved in the production of a food, that concept refers to the country where the products have undergone their last substantial and economically justified processing or working. However, applying it to situations in which the meat comes from animals which were born, reared and slaughtered in different countries would not sufficiently inform the consumers about the origin of that meat. Therefore, in all those situations it is necessary to provide for an indication, on the label, of the Member State or third country where the animal has been reared for a period representing a substantial part of the normal cycle of rearing for each species, as well as of the Member State or third country where it has been slaughtered. The term origin should be reserved for meat obtained from animals born, reared and slaughtered, and therefore wholly obtained, in one single Member State or third country. (4) For the cases in which the animal has been reared in several Member States or third countries and the rearing period cannot be met, an appropriate indication of the place of rearing should be provided for so that the consumer needs are better met and unnecessary complexity of the label is avoided. (5) In addition, rules should be laid down for packages containing pieces of meat of the same or different species obtained from animals reared and slaughtered in different Member States or third countries. (6) This labelling system requires traceability rules at all stages of production and distribution of the meat, from slaugthering until packaging to ensure the link between the labelled meat and the animal or group of animals from which that meat has been obtained. (7) Specific rules should be provided for meat imported from third countries where the information required for labelling is not available. (8) As regards minced meat and trimmings, given the characteristics of their production processes, operators should be allowed to make use of a simplified system of indications. (9) In view of the commercial interest of the information to be provided under this Regulation, food business operators should be given the possibility to add to the mandatory indications on the label other elements referring to the provenance of the meat. (10) As the relevant provisions of Regulation (EU) No 1169/2011 are applicable from 13 December 2014, and Article 47 thereof provides for application of the implementing rules under that Regulation as from 1 April in each calendar year, this Regulation should start to apply on 1 April 2015. (11) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Subject matter and scope This Regulation lays down rules on the indication of the country of origin or place of provenance on the label of fresh, chilled and frozen meat of swine, meat of sheep or goats and meat of poultry, falling within the respective Combined Nomenclature codes listed in Annex XI to Regulation (EU) No 1169/2011. Article 2 Definitions 1. For the purposes of this Regulation, the definition of food business operator in point (3) of Article 3 of Regulation (EC) No 178/2002 of the European Parliament and of the Council (3), the definition of establishment in point (c) of Article 2(1) of Regulation (EC) No 852/2004 of the European Parliament and of the Council (4), as well as the definitions of minced meat, slaughterhouse and cutting plant laid down respectively in points 1.13, 1.16 and 1.17 of Annex I to Regulation (EC) No 853/2004 of the European Parliament and of the Council (5) shall apply. 2. The following definitions shall also apply: (a) trimmings means small pieces of meat, falling within the Combined Nomenclature codes listed in Annex XI to Regulation (EU) No 1169/2011, recognised as fit for human consumption and produced exclusively during trimming operations, when boning of carcases or when cutting up of meat; (b) batch means meat, falling within the Combined Nomenclature codes listed in Annex XI to Regulation (EU) No 1169/2011, obtained from a single species, with or without bone, whether or not cut or minced, that has been cut, minced or packed under practically identical conditions. Article 3 Traceability 1. Food business operators, at each stage of production and distribution of the meat referred to in Article 1, shall have in place and use an identification and registration system. 2. That system shall be applied in such a way as to ensure: (a) the link between the meat and the animal or group of animals from which it has been obtained, at the slaughter stage this link being the responsibility of the slaughterhouse; and (b) the transmission of the information relating to the indications referred to in Articles 5, 6 or 7, as appropriate, together with the meat, to the operators at the subsequent stages of production and distribution. Each food business operator shall be responsible for the application of the identification and registration system, as laid down in the first subparagraph, within the stage of production and distribution at which it operates. The food business operator who packs or labels the meat in accordance with Articles 5, 6 or 7 shall ensure the correlation between the batch code identifying the meat supplied to the consumer or mass caterer and the relevant batch or batches of meat from which the pack or labelled batch is constituted. All packs with the same batch code shall correspond to the same indications in accordance with Articles 5, 6 or 7. 3. The system referred to in paragraph 1 shall record, in particular, the arrival at and the departure from the establishment of the food business operator, of animals, carcases or cuts, as appropriate, and ensure a correlation between arrivals and departures. Article 4 Group of animals 1. The size of the group of animals referred to in Article 3 shall be defined by: (a) the number of carcases cut together and constituting one batch for the cutting plant concerned in case of cutting of carcases; (b) the number of carcases the meat of which constitutes one batch for the cutting or mincing plant concerned in case of further cutting or mincing. 2. The size of a batch shall not exceed the production of one day in a single establishment. 3. Except the case where Article 7 is applied, when constituting the batches, the establishments in which meat is cut or minced shall ensure that all carcasses in a batch correspond to animals to the meat of which identical labelling indications apply in accordance with Article 5(1) or with Article 5(2). Article 5 Labelling of meat 1. The label of meat referred to in Article 1 intended for supplying to the final consumer or to mass caterers shall contain the following indications: (a) the Member State or third country in which the rearing took place indicated as Reared in: (name of the Member State or third country), in accordance with the following criteria: (i) for swine:  in case the animal is slaughtered older than 6 months, the Member State or third country in which the last rearing period of at least 4 months took place,  in case the animal is slaughtered younger than 6 months and with a live weight of at least 80 kilograms, the Member State or third country in which the rearing period after the animal has reached 30 kilograms took place,  in case the animal is slaughtered younger than 6 months and with a live weight of less than 80 kilograms, the Member State or third country in which the whole rearing period took place; (ii) for sheep and goats: the Member State or third country in which the last rearing period of at least 6 months took place or, in case the animal is slaughtered younger than 6 months, the Member State or third country in which the whole rearing period took place, (iii) for poultry: the Member State or third country in which the last rearing period of at least one month took place or, in case the animal is slaughtered younger than one month, the Member State or third country in which the whole rearing period after the animal was placed for fattening took place; (b) the Member State or third country in which the slaughter took place indicated as Slaughtered in: (name of the Member State or third country); and (c) the batch code identifying the meat supplied to the consumer or mass caterer. Where the rearing period referred to in point (a) is not attained in any of the Members States or third countries where the animal was reared, the indication referred to in point (a) shall be replaced by Reared in: several Member States of the EU or, where the meat or the animals have been imported into the Union, by Reared in: several non-EU countries or Reared in: several EU and non-EU countries. However, where the rearing period referred to in point (a) is not attained in any of the Member States or third countries where the animal was reared, the indication referred to in point (a) may be replaced by Reared in: (list of the Member States or third countries where the animal was reared) if the food business operator proves to the satisfaction of the competent authority that the animal was reared in those Member States or third countries. 2. The indications referred to in points (a) and (b) of paragraph 1 may be replaced by the indication Origin: (name of Member State or third country) if the food business operator proves to the satisfaction of the competent authority that the meat referred to in Article 1 has been obtained from animals born, reared and slaughtered in one single Member State or third country. 3. Where several pieces of meat, of the same or of different species, correspond to different labelling indications in accordance with paragraphs 1 and 2 and are presented in the same pack to the consumer or mass caterer, the label shall indicate: (a) the list of the relevant Member States or third countries in accordance with paragraphs 1 or 2, for each species; (b) the batch code identifying the meat supplied to the consumer or mass caterer. Article 6 Derogation for meat from third countries By way of derogation from point (a) of Article 5(1), the label of meat referred to in Article 1 imported for placing on the Union market, and for which the information provided for in point (a) of Article 5(1) is not available, shall contain the indication Reared in: non-EU and Slaughtered in: (Name of the third country where the animal was slaughtered). Article 7 Derogations for minced meat and trimmings By way of derogation from points (a) and (b) of Article 5(1), from Article 5(2) and from Article 6, as regards minced meat and trimmings, the following indications may be applied: (a) Origin: EU, where minced meat or trimmings are produced exclusively from meat obtained from animals born, reared and slaughtered in different Member States; (b) Reared and slaughtered in: EU, where minced meat or trimmings are produced exclusively from meat obtained from animals reared and slaughtered in different Member States; (c) Reared and slaughtered in: non-EU, where minced meat or trimmings are produced exclusively from meat imported into the Union; (d) Reared in: non-EU and Slaughtered in: EU where minced meat or trimmings are produced exclusively from meat obtained from animals imported into the Union as animals for slaughter and slaughtered in one or different Member States; (e) Reared and slaughtered in: EU and non-EU where minced meat or trimmings are produced from: (i) meat obtained from animals reared and slaughtered in one or different Member States and from meat imported into the Union; or (ii) meat obtained from animals imported into the Union and slaughtered in one or different Member States. Article 8 Additional voluntary information on the label Food business operators may supplement the indications referred to in Articles 5, 6 or 7 with additional information concerning the provenance of the meat. The additional information referred to in the first paragraph shall not be contradictory to the indications referred to in Articles 5, 6 or 7, and shall comply with the rules of Chapter V of Regulation (EU) No 1169/2011. Article 9 Entry into force and application This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 1 April 2015. It shall not apply to meat which has been lawfully placed on the Union market before 1 April 2015 until the stocks are exhausted. It shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 December 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 304, 22.11.2011, p. 18. (2) Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (OJ L 302, 19.10.1992, p. 1). (3) Regulation (EC) No 178/2002 of the European Parliament and of the Council of 28 January 2002 laying down the general principles and requirements of food law, establishing the European Food Safety Authority and laying down procedures in matters of food safety (OJ L 31, 1.2.2002, p. 1). (4) Regulation (EC) No 852/2004 of the European Parliament and of the Council of 29 April 2004 on the hygiene of foodstuffs (OJ L 139, 30.4.2004, p. 1). (5) Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (OJ L 139, 30.4.2004, p. 55).